

 
EXHIBIT 10.1
 
 
EMPLOYMENT AGREEMENT
 
This Employment Agreement (this “Agreement”) is made and entered into by and
between WEB.COM, INC., a Minnesota corporation having its principal executive
offices located at the business address of 303 Peachtree Center Avenue, Suite
500, Atlanta, Georgia 30303 (the “Company”), and Joseph A. Newcomb, an
individual residing at the address indicated in Exhibit 1 (“Executive”). Company
and Executive enter into this Agreement as of the date they each have signed it,
but the Agreement shall be effective as of the date established pursuant to
Section 2.1, below.
 
Whereas, Company desires to employ Executive with the title indicated in Exhibit
1 and the parties wish to establish certain terms and conditions of such
employment by entering into this Agreement; and
 
Whereas, Executive desires to be employed with Company on the terms and
conditions set forth in this Agreement.
 
Now Therefore, in consideration of the premises and the mutual covenants and
agreements contained herein, the parties hereby agree as follows:
 
1.  Employment; Regular Compensation.  Company agrees to employ Executive with
the title indicated in Exhibit 1 and Executive agrees to serve in such capacity
on the terms and conditions set forth in this Agreement. Company shall pay
Executive an initial base salary (the “Base Salary”) and such other
consideration as set forth in Exhibit 1. The Base Salary is expressed as an
annual amount solely for reference purposes, and, if payable, shall be paid to
Executive on a bi-weekly basis. In its sole discretion, the Company may change
Executive’s compensation.
 
2.  Effective Date; Indefinite Term.  
 
2.1   This Agreement shall be deemed in full force and effect as of March 31,
2006;
 
2.2  This Agreement has an indefinite term, and Executive’s employment by
Company hereunder may be terminated at will by either party at any time, with or
without Cause (as defined in Section 6.1, below) or any reason, voluntary or
involuntary, and with or without prior notice. Certain provisions of this
Agreement, however, as more fully set forth in Section 5, below, provide for the
payment of benefits to Executive upon the specified circumstances of termination
of Executive’s employment with Company, and certain other provisions, as more
fully set forth below in Section 11, below, may continue in effect beyond the
date of such termination. Executive expressly acknowledges and agrees that
employment with Company is on an “at will” basis, and that this Agreement does
not provide a guarantee of continued employment, notwithstanding any other
provision in this Agreement.
 
 
1

--------------------------------------------------------------------------------


3.  Duties. Executive shall report to Jeffrey Stibel, President and Chief
Executive Officer, or such other individual as may be designated from time to
time by the Board of Directors (the “Board”). Executive shall faithfully and
diligently perform all such acts and duties, and furnish such services, as are
assigned to Executive by such supervising officer or such other individual as
may be designated by the Board.
 
4.  Efforts; Conflicts of Interest. During Executive’s employment by Company,
Executive shall devote his full business time and efforts to Company and its
business during normal business hours, and shall safeguard and promote its
lawful interests. During Executive’s employment by Company, Executive shall not,
either directly or indirectly, engage in or enter into any business or perform
any services for any other person, firm, association, or corporation that
conflicts with Executive’s efforts to Company or with Company’s business
interests, except for: (a) serving on the board of directors of any other entity
that is not in competition with Company (subject to Company’s approval, which
shall not be unreasonably withheld or delayed); (b) activities approved in
writing in advance by the Executive’s supervising officer or the Board, which
approval shall not be unreasonably withheld or delayed; or (c) passive
investments in entities that do not involve Executive providing any advice or
services to the businesses in which the investments are made, or which do not
violate Company policy, including without limitation any policy relating to
conflicts of interest or business ethics.
 
5.  Benefits Upon Termination of Employment.
 
5.1  By Company for Cause or by Executive Without Good Reason. If Executive’s
employment is terminated by Company for Cause or by Executive Without Good
Reason (as defined in Section 6.5, below), then Company’s obligation to pay
compensation and benefits under this Agreement shall immediately terminate,
except that: (a) Company shall pay to Executive and, if applicable, Executive’s
heirs, any earned but unpaid Base Salary through such termination date; and (b)
Company shall permit Executive to receive continuation of the benefits as set
forth in Section 5.5, below, to the extent applicable. Under such circumstances,
no further payments or benefits (except as otherwise required by law) shall be
provided to Executive. The terms “Cause” and “Without Good Reason” shall have
the meaning set forth in Section 6, below.
 
5.2  By Company for Nonperformance Due to Disability. If Executive’s employment
is terminated by Company for Nonperformance Due to Disability, then Company’s
obligation to pay compensation and benefits under this Agreement shall
immediately terminate, except that: (a) Company shall pay to Executive and, if
applicable, Executive’s heirs, any earned but unpaid Base Salary through such
termination date; (b) Company shall provide Executive with such other payments
and benefits as may be permitted under the Company’s short- or long-term
disability plans, to the extent applicable, and subject to the terms and
conditions of such plans, including without limitation any eligibility
requirements; and (c) Company shall permit Executive to receive continuation of
the benefits as set forth in Section 5.5, below, to the extent applicable. The
term “Nonperformance Due to Disability” shall have the meaning set forth in
Section 6, below.
 
2

--------------------------------------------------------------------------------


5.3  By Company Other Than for Cause or by Executive for Good Reason. If
Executive’s employment is terminated by Company other than for Cause or by
Executive for Good Reason (as defined in Section 6.3, below), then Company’s
obligation to pay compensation and benefits under this Agreement shall
immediately terminate, except that: (a) Company shall pay to Executive and, if
applicable, Executive’s heirs, any earned but unpaid Base Salary through such
termination date; (b) Company shall pay to Executive any earned but unpaid
incentive compensation or bonuses through the termination date, subject to the
terms of the applicable bonus plan, including without limitation any eligibility
requirements or any limitations on such payment under applicable law; (c)
Company shall permit Executive to receive continuation of the benefits as set
forth in Section 5.5, below, to the extent applicable; and (d) Company shall pay
to Executive, as severance benefits, the amount specified on Exhibit 1 (the
“Severance Benefits”). The Severance Benefits shall be paid in a lump sum, as
soon as practicable following such termination date, subject to the following
conditions: (x) Executive and Company shall execute a separation agreement which
shall include a mutual waiver and release of all claims related to Executive’s
employment or any termination thereof, within any applicable consideration or
execution periods and in a form that is acceptable to Company; and (y) subject
to confirmation by Company that Executive does not later revoke such waiver and
release of claims within any revocation period required by applicable law.
 
5.4  Death of Executive. In the event of Executive’s death, Executive’s
employment and all other obligations hereunder shall automatically terminate and
the Company’s obligation to pay compensation and benefits under this Agreement
shall immediately terminate, except that Company shall pay to Executive’s
estate: (a) Executive’s Base Salary through the end of the calendar month in
which Executive’s death occurs; (b) Executive’s earned but unpaid incentive
compensation or bonuses through the date of Executive’s death, subject to the
terms and conditions of the applicable Bonus Plan, including without limitation
any eligibility requirements or any limitations on such payment under applicable
law; and (c) Company shall permit Executive’s heirs to receive continuation of
the benefits as set forth in Section 5.5, below, to the extent applicable and
allowed by law and subject to the terms of such plans.
 
5.5  Benefits Continuation. Upon termination of Executive’s employment, Company
shall permit Executive and, if applicable, Executive’s family members, to
continue to participate in Company’s employee benefits plans, to the extent
required or allowed by law and subject to the terms of such plans and applicable
law.
 
6.  Definitions.
 
6.1  “Cause” shall mean termination of Executive’s employment by Company for one
or more of the following reasons: (a) Executive has breached or threatens to
breach a fiduciary duty owed to Company; (b) Executive has engaged or threatens
to engage in dishonesty, fraud, gross negligence, willful malfeasance or other
acts of misconduct in the performance of Executive’s duties or during the course
of Executive’s employment; (c) upon the willful and continued failure by
Executive substantially to perform Executive’s duties with the Company (other
than by reason of Nonperformance Due to Disability as defined below); (d)
Executive has willfully violated or threatens to violate Company policies, or
has willfully violated or threatens to violate any law, rule or regulation
(other than traffic violations or similar offenses) which result in material
injury to Company; or (e) Executive has violated or threatens to violate the
terms of Sections 4, 7, or 8 of this Agreement or the material terms of the
Confidentiality and Non-Competition Agreement, or any other material breach of
this Agreement.
 
3

--------------------------------------------------------------------------------


 
6.2  “Disability” shall have the meaning ascribed to such term or its
variations, such as “Disabled,” in Company’s long-term disability plan, or in
the absence of such plan, a meaning consistent with the definition of permanent
and total disability under Section 22(e)(3) of the Internal Revenue Code of
1986, as amended.
 
6.3  “Good Reason” shall mean that one or more of the following events has
occurred and, after giving Company written notice of the occurrence and of
Executive’s intention to resign from employment and Company not curing the event
within 30 days of receipt of such written notice: (a) a substantial adverse
change in Executive’s duties or responsibilities, without Executive’s consent,
including a substantial change in Executive’s reporting structure; (b) a
reduction in Executive’s Base Salary (at the annualized rate), without
Executive’s consent, by more than 25%; or (c) a relocation of Executive’s
principal place of employment by more than a 50 mile radius surrounding Atlanta,
Georgia, without Executive’s consent.
 
6.4  “Nonperformance Due to Disability” shall mean that, if because of
Disability, Executive is unable to perform the essential functions of
Executive’s job, with or without reasonable accommodation, for a period of 30
consecutive days in any calendar year.
 
6.5  “Without Good Reason” shall mean termination or resignation of Executive’s
employment by Executive other than for Good Reason.
 
7.  Non-Disparagement. Executive shall not at anytime make false, misleading or
disparaging statements about the Company, its parent, subsidiaries or
affiliates, including any of their products, services, management, directors,
officers, employees, and customers.
 
8.  Confidential Information and Covenants Not to Compete. The parties agree
that Executive's services to Company are of a unique value and that confidential
and proprietary information about Company has been or will be obtained by,
disclosed or otherwise made available to Executive as a result of Executive’s
employment with Company. Accordingly, as a condition to Executive’s employment,
Executive and Company also are entering into the Confidentiality, Invention
Assignment, and Non-Competition Agreement attached hereto as Exhibit 2 (the
"Confidentiality and Non-Competition Agreement").
 
9.  Dispute Resolution Process.  All disputes between Executive and Company that
otherwise could be resolved in court shall be resolved instead by the following
alternative dispute resolution process (the "Process").
 
4

--------------------------------------------------------------------------------


9.1  Disputes Covered.  This Process applies to all disputes between Executive
and Company, including those arising out of or related to this Agreement or
Executive's employment by Company. Disputes subject to this Process include but
are not limited to pay disputes, contract disputes, legal disputes, wrongful
termination disputes, and discrimination, harassment or civil rights disputes.
This Process applies to disputes Executive may have with Company and also
applies to disputes Executive may have with any of Company's employees or agents
so long as the person with whom Executive has the dispute is also bound by or
consents to this Process. This Process applies regardless of when the dispute
arises and will remain in effect after Executive's employment with Company ends,
regardless of the reason it ends. This Process does not apply, however, to any
workers' compensation or unemployment compensation claims, to the extent
applicable under the circumstances.
 
9.2  Negotiation and Mediation.  Executive and Company agree to attempt to
resolve all disputes first by direct negotiations. If direct negotiations are
not successful, the parties shall then use mediation. They shall first attempt
to agree upon a mediator. If unable to agree upon a mediator, the parties shall
request and conduct mediation under the American Arbitration Association’s
National Rules for the Resolution of Employment Disputes. Unless otherwise
agreed by the parties, any mediation sessions shall be held in Atlanta, Georgia.
Temporary or interim injunctive relief may be sought without mediating first.
Any failure to mediate shall not affect the validity of an arbitration award or
the obligation to arbitrate. In any action arising out of this Agreement, the
prevailing party shall be entitled to be reimbursed for its reasonable legal
fees and expenses.
 
9.3  Arbitration.  If the dispute is not resolved through negotiation and
mediation, the parties shall request, and either party may demand, arbitration
pursuant to the American Arbitration Association’s National Rules for the
Resolution of Employment Disputes. Unless otherwise agreed by the parties, any
arbitration hearing shall be held in Atlanta, Georgia. The decision of the
arbitrator shall be final and binding on the parties and on all persons and
entities claiming through the parties. Submission of their dispute to
arbitration shall be the exclusive means for resolving the dispute, to the
exclusion of any trial by a court or jury. All disputes that are not resolved by
agreement (in mediation or otherwise) shall be determined by binding
arbitration.
 
9.4  Injunctive Relief.  Either party may request a court to issue such
temporary or interim relief (including temporary restraining orders and
preliminary injunctions) as may be appropriate, either before or after mediation
or arbitration is commenced. The temporary or interim relief shall remain in
effect pending the outcome of mediation or arbitration. No such request shall be
a waiver of the right to submit any dispute to mediation or arbitration.
 
9.5  Employment Status.  This Process does not affect the status of the
employment relationship between the parties, which as stated above in Section
2.2 shall be “at will;” nor does this Process guarantee continued employment by
the Company, require discharge only for cause, or require any particular
corrective action or discharge procedures.
 
5

--------------------------------------------------------------------------------


10.  Notification. Executive hereby authorizes the Company, or any of its
employees or designated representatives or counsel, to notify Executive’s actual
or future employers or any governmental agency of any terms of this Agreement or
the Confidentiality and Non-Competition Agreement and Executive’s
responsibilities or obligations hereunder.
 
11.  Severability; Survival of Provisions.  If any part of this Agreement or any
part of the Confidentiality and Non-Competition Agreement is held by any legal
authority to be unenforceable or is severed by any legal authority, the
remainder of such agreement shall be enforced to the maximum extent allowed by
applicable law. Certain provisions of this Agreement, including confidential
information and covenants not to compete (Section 8), dispute resolution process
(Section 9), notification (Sections 10 and 21), and governing law (Section 18)
of this Agreement, and all of the provisions of the Confidentiality and
Non-Competition Agreement, shall survive after any such legal determination,
after Executive's employment by Company ends regardless of the reason it ends,
and shall be enforceable regardless of any such determination or any claim
Executive may have against Company.
 
12.  Relief for Breach. Because any breach or threatened breach by Executive of
Sections 4, 7, and 8 of this Agreement or of the Confidentiality and
Non-Competition Agreement would result in continuing material and irreparable
harm to Company, and because it would be difficult or impossible to establish
the full monetary value of such damage, Company shall be entitled to injunctive
relief in the event of any such breach or threatened breach by Executive.
Injunctive relief is in addition to any other available remedy, including
termination of this Agreement and damages. In the event of any threatened breach
of this Agreement by Executive, Company may suspend any payment of Base Salary,
incentives, bonuses, Severance Benefits and other compensation due to Executive
under this Agreement and, if Executive has breached this Agreement, any
remaining amounts to be paid under this Agreement shall be forfeited as
liquidated damages for such breach. In the event of any breach or threatened
breach by either party which results in court-ordered relief, the breaching
party shall reimburse the non-breaching party for its reasonable attorneys’ fees
and other expenses incurred to obtain such relief.
 
13.  Waiver.  No waiver of any provision of this Agreement shall be valid unless
in writing, signed by the party against whom the waiver is sought to be
enforced. The waiver of any breach of this Agreement or failure to enforce any
provision of this Agreement shall not waive any later breach.
 
14.  Binding Effect.  This Agreement is binding upon the parties and their
personal representatives, heirs, successors and permitted assigns.
 
15.  Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original and all of which, taken
together, shall constitute a single agreement.
 
6

--------------------------------------------------------------------------------


16.  Complete Agreement.  This Agreement, together with the attached
Confidentiality and Non-Competition Agreement and the Restricted Stock Agreement
and Stock Option Agreement referenced on Exhibit 1, is the final and complete
expression of the parties' agreement relating to Executive's employment by the
Company. Without limiting the foregoing, this Agreement replaces and supersedes
any prior employment agreements between Executive and Company, or its parent,
subsidiaries, predecessors or affiliates, and each party to this Agreement
hereby releases and holds harmless the other party from any obligations or
liability with respect thereto. The parties acknowledge and agree that they are
not entering into this Agreement in reliance on anything not set out in this
Agreement. This Agreement shall control over any inconsistent policies or
procedures of Company affecting Executive’s employment, whether in effect now or
adopted later, but Company's policies and procedures that are consistent with
this Agreement, whether in effect now or adopted later, shall apply to
Executive’s employment according to the terms thereof.
 
17.  Payroll Withholding.  All payments of Base Salary, incentives, bonuses,
Severance Benefits and other compensation payable to Executive pursuant to this
Agreement or otherwise shall be subject to the customary withholding for income
taxes as determined appropriate by the Company, and shall be subject to other
withholdings or deductions as required with respect to such compensation paid by
a corporation to any employee.
 
18.  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Georgia, without giving effect to the
provisions thereof relating to choice of laws. Each party hereby irrevocably (a)
consents to the jurisdiction and venue for any legal action with the state
courts in Fulton County, Georgia and federal courts in the Northern District of
Georgia, Atlanta Division, unless injunctive relief is sought by Company and, in
Company's judgment, that relief might not be effective unless obtained in some
other venue; and (b) waives any jurisdictional defenses (including personal
jurisdiction and venue) to any such action. These provisions do not give any
party a right to proceed in court in violation of the Dispute Resolution Process
under Section 9, above.
 
19.  Successors And Assigns.  All rights and duties of Company under this
Agreement shall be binding on and inure to the benefit of its successors,
assigns or any company which purchases or otherwise acquires it or all or
substantially all of its operating assets by any method. This Agreement shall
not be assignable by Executive other than the right to receive benefits being
passed by will or by the laws of descent and distribution.
 
20.  Amendment.  This Agreement contains the entire agreement of the parties
relating to the subject matter and may not be amended except by an instrument in
writing signed by both parties; it shall not be amended orally or by course of
dealing.
 
21.  Notices. All notices required or permitted under this Agreement shall be in
writing and may be personally served or mailed by registered or certified U.S.
mail, postage prepaid and addressed as follows:
 
 
7

--------------------------------------------------------------------------------





 
 
If to Company:
 
Web.com, Inc.
   
303 Peachtree Center Avenue
   
Suite 500
   
Atlanta, Georgia 30303
       
If to Executive:
Address specified in Exhibit 1

 
Any of the above addresses may be changed at any time by notice given as
provided above; provided, however, that any such notice of change of address
shall be effective only upon receipt. All notices, requests or instructions
given in accordance herewith shall be deemed received on the date of delivery,
if hand delivered or telecopied, and 3 business days after the date of mailing,
if mailed by registered or certified mail, return receipt requested.
 
 
 
WEB.COM, INC.
 
 
EXECUTIVE
 
 
By:  /s/ Jonathan B. Wilson
 
/s/ Joseph A. Newcomb
 
Name: Jonathan B. Wilson
 
Name: Joseph A. Newcomb
 
Title:  Senior Vice President, Legal and Corporate Development
 
Date:   March 31, 2006
 
Date:  March 31, 2006
 

 


 
8

--------------------------------------------------------------------------------



 
Exhibit 1
 
Executive:
Joseph A. Newcomb
   
Title:
Executive Vice President, General Counsel
   
Base Salary:
$185,000, payable upon approval by the Board after the company becomes
profitable on an EBITDA basis
   
Bonus Target:
50% of Base Salary
   
Options:
100,000 vested immediately upon issuance
   
Restricted Stock:
100,000 vested on a 5-year vesting schedule
   
Severance Benefits:
50% of Base Salary
   
Address:
1048 Diamond Crest Ct.
 
Santa Barbara, CA 93110
   








 
 



9

--------------------------------------------------------------------------------





Exhibit 2
Confidentiality, Invention Assignment, and Non-Competition Agreement


Web.com, Inc. and its subsidiaries, with a place of business located at 303
Peachtree Center Avenue, Suite 500, Atlanta, Georgia 30303 (“Web.com”), and the
undersigned managerial employee (“Employee”), agree, in connection with
Employee’s employment by Web.com and in consideration of the rights and benefits
given to Employee in connection with such employment (the receipt and
consideration of which is hereby acknowledged) agree as follows.



1)  
Confidentiality.




a)  
During Web.com’s employment of Employee (whether in Employee’s current capacity
or in any other future capacity), Web.com may disclose to Employee, either
orally, in writing or by other means, trade secrets and proprietary information
concerning Web.com’s business, finances, products, customers, vendors, computer
technology and other technical, commercial or financial affairs of Web.com which
are not in the public domain and which have been reasonably restricted by
Web.com as confidential, hereinafter referred to as the “CONFIDENTIAL
INFORMATION.”




b)  
Employee shall hold in trust and confidence the CONFIDENTIAL INFORMATION and
shall not disclose such CONFIDENTIAL INFORMATION to any third party, except as
agreed by Web.com in writing.




c)  
Employee agrees not to use the CONFIDENTIAL INFORMATION for any purpose other
than in the performance of Employee’s duties as an employee of Web.com.




d)  
Employee’s obligations in this Section 1 will not apply to any CONFIDENTIAL
INFORMATION which was: (i) at the time of disclosure to Employee, in the public
domain; (ii) after disclosure to Employee, published or otherwise, becomes part
of the public domain through no fault of Employee; (iii) without a breach of
duty owed to Web.com, in Employee’s possession at the time of disclosure to
Employee; (iv) received after disclosure to Employee of such information from a
third party who had a lawful right to and, without a breach of duty owed to
Web.com, did disclose such information to Employee; or (v) independently
developed by Employee without reference to CONFIDENTIAL INFORMATION.




e)  
The covenants of confidentiality set forth herein (i) will apply after the date
hereof to any CONFIDENTIAL INFORMATION disclosed to Employee and (ii) will
continue and must be maintained from the date hereof until termination of
Employee’s employment, plus (A) with respect to trade secrets (as defined by
applicable law), at any and all times after termination of Employee’s employment
during which such trade secrets retain their status as such under applicable
law; and (B) with respect to CONFIDENTIAL INFORMATION, for a period equal to the
shorter of two (2) years after termination of Employee’s employment, or until
such CONFIDENTIAL INFORMATION no longer qualifies as CONFIDENTIAL INFORMATION
under this Agreement or applicable law.



10

--------------------------------------------------------------------------------



2)  
Inventions




a)  
Employee hereby irrevocably assigns to Web.com all of Employee’s rights to all
Subject Inventions (as defined below) in the United States and all other
countries and the right to claim priority therein. "Subject Invention" means any
Invention (as defined below) which is conceived by Employee solely or jointly
with others and (i) relates to the actual or anticipated business, research or
development of Web.com, (ii) results from any work performed by Employee using
any equipment, facilities, materials, Confidential Information or personnel of
Web.com, or (iii) is suggested by or results from any task assigned or performed
by Employee for or on behalf of Web.com. "Invention" means any idea, invention,
discovery, improvement, innovation, design, process, method, formula, technique,
machine, article of manufacture, composition of matter, algorithm or computer
program, as well as improvements thereto.




b)  
If Employee has previously conceived of any Invention or acquired any ownership
interest in any Invention, which: (i) is Employee’s property, solely or jointly;
(ii) is not described in any issued patent as of the commencement of Employee’s
employment with Web.com; and (iii) would be a Subject Invention if such
Invention was made while an Web.com employee; then Employee must, at Employee’s
election, either: (i) provide Web.com with a written description of the
Invention on Exhibit 2.1, in which case the written description (but no rights
to the Invention) shall become the property of Web.com; or (ii) provide Web.com
with the license described in Section 2(c) of this Agreement.




c)  
If Employee has previously conceived or acquired any ownership interest in an
Invention described above in Section 2(b) and Employee elects not to disclose
such Invention to Web.com as provided above, then Employee hereby grants to
Web.com a nonexclusive, paid up, royalty-free license to use and practice the
Invention, including a license under all patents to issue in any country which
pertain to the Invention.




d)  
If Employee owns any issued United States Patent or foreign equivalent thereof,
or Employee is an inventor, either individually or jointly, of any issued United
States Patent or foreign equivalent thereof, Employee must provide the United
States Patent number and/or foreign number for any such patent or foreign
equivalent thereof in Exhibit 2.1. Otherwise, Employee represents that Employee
owns no United States Patent or foreign equivalent thereof, individually or
jointly, except those described on Exhibit 2.1.



11

--------------------------------------------------------------------------------



e)  
Employee agrees that should Web.com elect to file an application for patent,
either in the United States or in any foreign country on a Subject Invention for
which Employee is an inventor, Employee will execute all necessary documentation
relating to the patent application, including formal assignments to Web.com, and
will cooperate with attorneys or other persons designated by Company to provide
all information necessary for the prosecution of the patent application(s) in
the United States and any foreign country. Employee also agrees to assist
Web.com in every proper way to maintain its patents during and following the
period of employment including, but not limited to, the performance of all
lawful acts, such as the giving of testimony in any interference proceedings,
infringement suits, or other litigation, as may be deemed necessary or advisable
by Web.com.




3)  
Copyrights.




a)  
Employee agrees that any Works (as defined below) created by Employee in the
course of Employee’s duties as an employee of Web.com are subject to the "Work
for Hire" provisions contained in Sections 101 and 201 of the United States
Copyright Law, Title 17 of the United States Code. "Work" means any
copyrightable work of authorship, including without limitation, any technical
descriptions for products and services, user's guides, graphical works,
audiovisual works, sound recordings, advertising materials, computer programs,
web sites and content and any contribution to such materials. All right, title
and interest to copyrights in all Works that have been or will be prepared by
Employee within the scope of Employee’s employment with the Company will be the
property of the Company. Employee further agrees that, to the extent the
provisions of Title 17 of the United States Code do not vest the copyrights to
any Works in the Company, Employee hereby assigns to the Company all right,
title and interest to copyrights that Employee may have in the Works.




b)  
If Employee owns any ownership interest in any Work, Employee will list any such
Work on Exhibit 2.1. Otherwise, Employee will not claim any ownership rights in
any Works, except those described on Exhibit 2.1.




c)  
Employee also agrees to assist the Company in every proper way to maintain its
Copyrights during and following the period of employment including, but not
limited to, the performance of all lawful acts, such as the giving of testimony
in any infringement suits or other litigation as may be deemed necessary or
advisable by the Company.




4)  
Non-Solicitation of Customers.  During the term of Employee’s employment by
Web.com and for a period of six (6) months following the termination of such
employment, Employee shall not, either directly or indirectly, on Employee’s
behalf or on behalf of others (a) solicit, divert or appropriate to any
Competing Business (as defined below) or (b) attempt to solicit, divert or
appropriate to any Competing Business, any business from any customer or
actively sought prospective customer of Web.com with whom Employee had contact
on behalf of Web.com. "Competing Business" means any business organization of
whatever form engaged, either directly or indirectly, which is the same as, or
substantially the same as, the Business of Web.com. "Business of Web.com" means
the business of developing and providing Web hosting and related services and
products including without limitation email services, website development and
hosting and e-commerce services.



12

--------------------------------------------------------------------------------



5)  
Non-Solicitation of Employees.  During the term of Employee’s employment by
Web.com and for a period of one (1) year following the termination of Employee’s
employment, Employee shall not, either directly or indirectly, on Employee’s own
behalf or on behalf of others, solicit, divert or hire away, or attempt to
solicit, divert, or hire away, any person employed by Web.com at any facility
where Employee performed services or any person employed by Web.com with whom
Employee had regular contact in the course of Employee’s employment by Web.com.




6)  
Contracts With Others




a)  
Employee agrees to provide to the Company, upon the execution and delivery of
this Agreement, a copy of the pertinent portions of any employment, consulting
or subcontracting agreement and other similar documents, (described on Exhibit
2.1), executed by Employee with a former employer or any business or person with
which Employee has been associated, which prohibits Employee during a period of
time from: (i) competing with or participating in a business which competes with
Employee’s former employer or business; (ii) soliciting personnel of the former
employer or business to leave the former employer's employment or to leave the
business; or (iii) soliciting customers of the former employer or business on
behalf of another business.




b)  
Employee represents to the Company that Employee has not entered into any
agreement with any other party which purports to require Employee to assign any
Work or any Invention created, conceived or first practiced by Employee during a
period of time which includes the date of Employee’s commencement of employment
with the Company nor is Employee subject to any law, court order or regulation
which purports to require such assignment, except as described on Exhibit 2.1.
Employee will obtain and provide to the Company a copy of the above described
agreement(s) and a reference to any such law, court order or regulation.




7)  
Non-Competition  Employee acknowledges that he or she is being hired by Web.com
because of his or her unique skills and abilities and that, by virtue of being
hired by Web.com, Employee will learn special, unique and confidential matters
pertaining to Web.com and the Business of Web.com. Employee agrees that, during
Employee’s employment and for six (6) months after the termination of Employee’s
employment for any reason (such period being the “Non-Competition Period”),
Employee will not, directly or indirectly, (i) be employed (whether as an
employee or as a consultant) for the purpose of providing Protected Services to
a Competing Business in the Protected Territory, (ii) purchase or accept a
beneficial interest in a Competing Business in the Protected Territory (except
that Employee may purchase publicly-traded securities in Competing Businesses so
long as Employee’s holdings in such Competing Business do not exceed one percent
(1%) of the aggregate outstanding shares in such Competing Business, or (iii)
serve as on the board of directors or similar governing body of any Competing
Business. For purposes of this Section, “Protected Territory” means (y) the area
within fifty (50) miles of Web.com’s headquarters location on the date
Employee’s employment is terminated and (z) the area within fifty (50) miles of
Employee’s primary place of work on behalf of Web.com on the date Employee’s
employment is terminated. For purposes of this Section, “Protected Services”
means those services and other services reasonably related thereto that Employee
is being hired to provide to Web.com.



13

--------------------------------------------------------------------------------



8)  
Miscellaneous.  This Agreement may not be amended, nor any obligation waived,
except in a writing signed by Web.com and Employee. This Agreement is not
assignable or delegable in whole or in part by Employee without the written
consent of Web.com. This Agreement shall be governed and construed by the laws
of the State of Georgia, without reference to conflict of law principles. An
executed original of this Agreement may be delivered by facsimile, which shall
be binding as an original. If any part of this Agreement is held by any legal
authority to be unenforceable or is severed by any legal authority, the
remainder of such agreement shall be enforced to the maximum extent allowed by
applicable law.



 
 
WEB.COM, INC.
 
 
EXECUTIVE
 
 
By:  /s/ Jonathan B. Wilson
 
/s/ Joseph A. Newcomb
 
Name: Jonathan B. Wilson
 
Name: Joseph A. Newcomb
 
Title:   Senior Vice President, Legal and Corporate Development
 
Date:   March 31, 2006
Date:   March 31, 2006
 
 

 






 
 



14

--------------------------------------------------------------------------------





Works of Employee


Inventions:
(None, unless listed here) ____________________________
 
_________________________________________________
 
_________________________________________________
   
Patents:
(None, unless listed here) ____________________________
 
_________________________________________________
 
_________________________________________________
   
Copyrights:
(None, unless listed here) ____________________________
 
_________________________________________________
 
________________________________________________



15

--------------------------------------------------------------------------------

